Citation Nr: 0931496	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  03-36 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an eye disability, 
claimed as conjunctivitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1973 
to September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.  In that decision, the RO denied a 
claim for service connection for conjunctivitis.  

The Board remanded this case for additional development in 
December 2004, May 2006, and January 2007.  

In January 2007, the Board remanded this case so a June 2005 
VA examination could be re-associated with the file.  The 
June 2005 VA examination is now in the file.  

The claims file shows that the Veteran filed a claim for 
bilateral calluses in October 2003.  The RO sent a notice 
letter in January 2004 and the Veteran contacted the RO in 
March 2004.  Also, in March 2004, the Veteran submitted a 
statement and evidence in regard to this claim.  This matter 
is referred to the RO for proper adjudication.  


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that an eye disability, claimed as conjunctivitis, is related 
to active service.  


CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In October 2002, January 2005, and May 2006 letters, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2008).  The AOJ 
notified the Veteran of information and evidence necessary to 
substantiate his claim for service connection.  He was 
notified of the information and evidence that VA would seek 
to provide and the information and evidence that he was 
expected to provide.  The May 2006 letter also informed the 
Veteran of the process by which initial disability ratings 
and effective dates are assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been 
able to participate effectively in the processing of his 
claim.  

The "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to the claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination when necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4).  VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2006).  The Veteran 
received a medical examination in June 2005.  Service 
treatment records have been associated with the claims file.  
All reasonably identified and available treatment records 
have been secured.  The duties to notify and assist have been 
met.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

III. Analysis

In a January 2005 statement, the Veteran asserted that he has 
eye problems which started in service.  At a March 2004 
hearing he explained that his eyes had been bothering him 
since his gas mask training while in service.  (Transcript, p 
14.)  

Service treatment records show that in December 1974 the 
Veteran was given an optometric examination.  He was not 
given a prescription.  In July 1975, the Veteran complained 
of difficulty with his vision.  He stated that he had a 
history of blurriness in seeing both near and far.  He stated 
he got headaches while reading.  The impression was that the 
Veteran was nearsighted.  He was scheduled to get glasses.  

A May 2001 VA medical record showed the Veteran complained of 
red eyes and the diagnosis was allergies.  In October 2002, 
VA records show the Veteran complained of burning and itching 
in his eyes along with blurred vision.  The diagnosis was 
"noninfective conjunctivitis."  In December 2003, the 
Veteran was again diagnosed with conjunctivitis.  In March 
2004, a VA progress note reflects the presence of bilateral 
cataracts and the Veteran was referred for ophthalmology 
consult.  In July 2004, a VA ophthalmology consultation 
resulted in diagnoses of mild refractive error in both eyes 
and mild bilateral cataracts.  In October 2008, a VA eye 
clinic consultation shows that the Veteran was diagnosed with 
presbyopia.  

A VA examination from June 2005 showed the Veteran was 
diagnosed with refractive error and presbyopia.  A June 2006 
VA examination report clarified this diagnosis when the 
examiner stated: "He has no significant eye pathology."  
The VA examiner, shown to be the same examiner from the June 
2005 report, reviewed the Veteran's records.  

The Veteran is shown to have presbyopia, which is a 
refractive error of the eyes.  Refractive error of the eyes 
is not a disease or injury within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c) (2008).  As a result, service connection is not 
warranted.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  

The Board finds that the Veteran is competent to attest to 
his symptoms and to relate his medical history, especially to 
establish requisite chronicity.  As a lay person, the Veteran 
is not competent to render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical expertise.  See, Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Even if he did, he could not 
become service-connected for refractive error as a matter of 
law under 38 C.F.R. § 3.303(c).  

The evidence also shows that while the Veteran has been 
diagnosed with conjunctivitis in service and since service, 
these diagnoses resolved without current disability.  
Cataracts were observed on testing in 2004, but not on 
subsequent ophthalmology examination.  Regardless, cataracts 
were not exhibited in service and have not been associated 
with active duty.  The most recent ophthalmology examination 
found no eye condition other than a refractive error, which, 
as noted above, is not a disability for VA purposes.  There 
is no other medical evidence in the file relating any current 
eye disability to the Veteran's service.  The preponderance 
of the evidence is against the Veteran's claim for service 
connection for an eye disability, claimed as conjunctivitis.  
The benefit-of-the-doubt rule does not apply, and this 
service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for an eye disability, claimed as 
conjunctivitis, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


